Citation Nr: 9916615	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-07 026A	)	DATE
	)
	)


THE ISSUE

Whether a February 1986 decision of the Board of Veterans' 
Appeals denying service connection for a heart disorder 
should be revised or reversed on the grounds of clear and 
unmistakable error.  

(The issue of entitlement to a total rating due to individual 
unemployability, pursuant to 38 C.F.R. § 4.16(a), which is 
also before the Board, will be addressed in a separate 
decision.)




REPRESENTATION

Moving Party Represented by:  Anthony P. Adorante, Attorney 
at law




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1950 to May 1952.  

In February 1986, the Board of Veterans' Appeals (Board) 
issued a decision that denied service connection for a heart 
disorder and a bilateral hernia disorder.  In May 1998, the 
veteran's attorney submitted a 15 page motion, with 
supporting documentation, for review of the Board's February 
1986 decision on the basis of clear and unmistakable error 
(CUE).  


FINDING OF FACT

The veteran has not presented a viable claim of clear and 
unmistakable error in the February 1986 Board decision that 
denied service connection for a heart disorder.  


CONCLUSION OF LAW

The February 1986 decision of the Board that denied service 
connection for a heart disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
1998); 64 Fed. Reg. 2134-2141 (1999) (to be codified at 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1405).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made. If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Neither the Secretary's failure to fulfill the duty to assist 
nor a disagreement as to how the facts were weighed or 
evaluated constitutes clear and unmistakable error.  
38 C.F.R. § 20.1403(d).  

Factual background

The evidence that was of record at the time of the Board's 
February 1986 decision included the veteran's service medical 
records; his Application for Compensation or Pension dated in 
July 1971; several communications received from the veteran 
and his then representative between 1971 and November 1985; 
rating decisions dated in January 1972 and 1981; statements 
from a former employer and several individuals; letters from 
Robert C. Ashley, M.D.; the transcript of a personal hearing 
conducted by a hearing officer at the RO in September 1985; 
and an audio recording of a personal hearing before the Board 
at the RO in November 1985.  

The veteran's service medical records, including the report 
of his separation examination in May 1952, are completely 
negative for any abnormal cardiac clinical findings or 
diagnosis or any heart disorder.  His DD Form 214 indicates 
that his military occupational specialty was as a small arms 
proof technician.   

VA Form 3-3145 reflects that the veteran was assigned a C-
number by VA (still in use) in August 1952.  Received that 
month was the veteran's claim asserting the dependency of his 
mother.  However, there was no indication that the veteran 
intended to file a claim for any other benefit.

In July 1971, the veteran filed a Veteran's Application for 
Compensation or Pension, VA Form 21-526 (August 1967).  
(Attached to that form was an instructions sheet, which 
distinguished between VA pension and compensation, and 
provided instructions on completing the form.)  The veteran 
stated, over his signature, that he had not "previously 
filed a claim for any benefit with the Veterans 
Administration."  He indicated on the application that his 
current claim concerned heart disease that began in April 
1970.  The form states that he need not complete the boxes 
regarding details of any treatment he had received for the 
claimed disorder, both during service and after service, 
"unless you are now claiming compensation for a disability 
incurred in service."  Those boxes were left blank by the 
veteran.  The application also states that the veteran should 
provide certain financial information "only if you are 
applying for non-service-connected pension."  He provided 
the requested financial information.  

In September 1971, the veteran submitted undated copies of 
electrocardiograms showing atrial fibrillation and the 
reports of two chest x-rays-one in January 1970 that was 
interpreted as being normal, and one in June 1971 that showed 
findings suggestive of mild left ventricular enlargement with 
a tortuous aorta.  

Also received in September 1971 was a statement from 
Dr. Ashley noting that he had treated the veteran since 
January 1970, and in June 1971 he had diagnosed "ASHD with 
auricular fibrillation."  He indicated that the veteran had 
reported that he had had shortness of breath and a rapid 
pulse for a few weeks, but also "off and on for a number of 
years (for a number of years the heart would accelerate 
unduly on effort)."  Dr. Ashley did not indicate at that 
time that these symptoms began in service, or were otherwise 
linked thereto, or that the veteran had any past history of 
treatment for same.  His statement was unaccompanied by any 
clinical records.  

In December 1971, a VA General Medical Examination was 
conducted.  The report form, signed by the veteran, indicates 
that the purpose of the examination was "Pension."  He also 
stated that he had had heart trouble since "last April."  
According to the veteran, he experienced paroxysmal nocturnal 
attacks of dyspnea.  After the 3rd attack, he went to his 
doctor who sent him to the hospital where he had an 
electrocardiogram, blood tests and chest X-rays.  He was told 
he had arteriosclerotic heart disease and then placed on 
medication.  The past history as recorded was negative except 
for fractures of both wrists.  The veteran indicated that 
both his parents had died of arteriosclerotic heart disease.  
The examiner recorded the veteran's report that, beginning 
gradually in the spring of 1971, he began to get short of 
breath and noticed swelling in his ankles.  The diagnoses 
included arteriosclerotic heart disease, atypical angina 
pectoris, atrial fibrillation, acute and chronic congestive 
heart failure, and probably an anteroseptal myocardial 
infarction.  The examination report contains no indication of 
a link between cardiovascular disease and the veteran's 
military service, nor does the report suggest that any other 
type of evaluation (including a social and industrial survey) 
was ordered or conducted.  

A January 1972 rating decision granted non-service-connected 
pension benefits, based on the veteran's heart disease.  

Later in January 1972, after the rating decision was 
prepared, but before notice of that decision was mailed to 
the veteran, the RO received an inquiry from his 
representative concerning the veteran's "disability 
pension" application.  

The file contains a February 1972 letter that was addressed 
to the Director of the VA Medical Center in Syracuse, New 
York, from a New York state rehabilitation counselor 
requesting copies of reports of pertinent treatment records 
in December 1971.  

In April 1974, the veteran wrote to the RO advising of his 
changed income, "for V.A. Pension purposes."  He provided 
similar information in March 1978.  

The veteran wrote to the RO in October 1979, advising that he 
had decided to elect to receive pension benefits under the 
recently enacted "improved pension" law.  

In November 1981, a Veteran's Application for Compensation or 
Pension was received from the veteran.  He stated that he 
"believed his heart condition may have started while he was 
in Korea" but was not discovered until 1971.  On that form, 
he did not report being treated in service for heart disease; 
he indicated no treatment for heart disability earlier than 
1971; he stated that he had been treated for a heart 
condition by Dr. Ashley from 1971-1973, by Dr. O. J. Muller 
from 1974 until the present, and by VA since 1971.  

In November 1981 VA advised the veteran that it would be 
necessary for him to submit additional evidence showing the 
continued existence of heart disease from 1952 to 1971.  

A rating decision in December 1981 denied service connection 
for heart disease.  The veteran was notified of that decision 
at his address of record in January 1982.  At that time he 
was provided information about filing an appeal.  

Later in December 1981, the veteran wrote that he had been 
unable to obtain any medical evidence regarding his heart 
condition from 1952 to 1970, either from two former employers 
or from his family doctor, Dr. J. McEvily, who had since 
passed away.  He stated that he did recall that Dr. McEvily 
had told him that he had "some problems with my heart back 
in the early 1950's, but at that time he didn't feel it was 
too serious to prevent me from working as a draftsman.  The 
only problems I remember having at that time was shortness of 
breath and occasionally I would tire easily."  

In January 1982 the veteran wrote that he had been employed 
by Remington Arms  Co. in 1952 and had been told by the 
company doctor that he had what was considered to be a 
"heart condition," but which was not serious enough to 
prevent him from working.  

General Electric Co. responded to an inquiry from the RO in 
March 1982 that they had no medical records on file for the 
veteran.  The veteran wrote the RO in March 1982, indicating 
that he had also been unable to obtain any information from 
two other former employers, including Remington Arms.  

In April 1982 the veteran wrote to VA, noting that he had 
received a letter from VA advising him that his claim for 
service connected compensation was denied because of 
insufficient evidence.  The veteran stated that his main 
reason for writing was to thank the VA staff for considering 
his claim, adding that he appreciated the time and effort 
expended on his behalf.  

Received on January 26, 1983 was a statement from the veteran 
requesting that his records be transferred so that a service 
representative could review them and assist him in the 
reopening of his claim.  

In November and December 1984, the veteran submitted 
statements from two individuals with whom he had worked after 
service.  One stated that he "was aware" that the veteran 
had a heart problem, but that it did not interfere with his 
employment during the 1960s.  The other person, Virgil Price, 
indicated that he had been associated with the plant 
physician at the Remington Arms Company, who had told him 
that the veteran "could only be employed in a clerical 
position due to two conditions, one, that he had a heart 
condition & also that he had a hernia condition."  

The veteran also submitted a November 1984 statement from an 
individual who indicated that he had been acquainted with the 
veteran and his mother for many years, "particularly between 
1952 and 1971," as their family attorney.  He recalled the 
veteran's mother telling him of the difficulty that the 
veteran had in obtaining employment because of his heart and 
hernia conditions.  He also stated that he had personally 
observed the veteran's shortness of breath and complaints of 
chest pain.  In addition, the attorney reported that he had 
"often talked with [Dr. McEvily] about his disabilities."  
None of the above 3 statements was in the form of a sworn 
affidavit.  

A letter dated in November 1984 from Donald Adams, a New York 
State Veterans Counselor, indicates that his records 
reflected assistance rendered by former City Directors in May 
1952, September 1952, August 1959, January 1972, and July 
1977, by another individual in February and September 1978, 
and by the author in March 1974.  No details regarding the 
type of assistance was provided, except that the two contacts 
in 1978 were in reference to VA-supplied eyeglasses and the 
veteran's moving plans.  

The veteran submitted a December 1984 letter from Dr. Ashley 
addressed to the Remington Arms Company, Inc., requesting 
their assistance in locating medical records for the veteran.  
He noted that, three weeks after leaving service in 1952, the 
veteran had begun working at Remington where a physician had 
"evidently discovered a heart condition (atrial 
fibrillation) and advised that he be restricted to clerical 
work only."  Dr. Ashley did not identify the source of this 
history.  He requested that an exhaustive search be conducted 
to locate that physician's report.  Remington Arms responded 
in December 1984 that they had no medical records for the 
veteran.  

Later in December 1984, Dr. Ashley wrote VA in support of the 
veteran's claim.  He detailed his own personal knowledge of 
the course of the veteran's heart disease since he had first 
seen him in June 1971 and also noted the veteran's medical 
history during service, essentially as set forth above.  He 
specifically stated that during the veteran's service he (the 
veteran) had no occasion but once to report to a medical 
installation, and that was for treatment of a leg infection.  
Dr. Ashley wrote that, three weeks after his separation from 
service, the veteran had been employed at Remington Arms, 
where the company doctor had found a heart condition and 
assigned him to light duty only.  Dr. Ashley indicated that 
records from Remington and from the veteran's family 
physician, Dr. McEvily, were not available.  He concluded 
that, considering the veteran's history, in particular the 
fact that he was able to undertake heavy work prior to 
service, but only light work after service due to the heart 
condition that was detected only weeks after service, it 
"would seem quite plausible to implicate his service 
experience as a causative factor in his disease."  Again Dr. 
Ashley did not indicate the source of the medical history he 
reported.  

Virgil Price wrote again in March 1985, affirming his earlier 
statement and stating further that he recalled that the 
veteran's heart condition was "arterial schlerosis [sic] of 
the heart and had he suffered from atrial fibrillations 
[sic]."  

The veteran's family attorney also wrote again in March 1985  
to state that he had inquired of Dr. McEvily as to the exact 
nature of the veteran's heart disease, which he now 
remembered to have been "arterial sclerosis of the heart" 
and "atrial fibrillations [sic]."  None of these statement 
took the form of a sworn affidavit.

Received in April 1985 was an affidavit from  
[redacted], a fellow serviceman, who indicated that he was the 
veteran's squad leader in Korea.  He recalled the veteran 
having pains in his chest and shortness of breath and 
strength during a grueling schedule of continually climbing 
steep hills.  He stated that he was instrumental in having 
the veteran transferred to lighter duty with the chaplain.  

The veteran submitted a statement in April 1985 in which he 
indicated that 

in 1971, when my condition became 
disabling, I went to see the new V.A. 
representative in Little Falls, N.Y.  He 
advised me to apply for pension, which I 
did, and which I received.  What he 
failed to tell me was I should have filed 
for compensation at the same time.  I 
have since learned that had I done that, 
I would have been given the opportunity 
to provide evidence to support that 
claim, and at the time, [the Remington 
physician] was still alive and could have 
testified on my behalf.  Also, at that 
time, Dr. J.J. McEvily's records were 
still available and would have shown that 
he had treated me during the 1950's and 
1960's.  

In May 1985, the veteran submitted copies of two pages from 
his service personnel file, showing revision of his duties 
from machine gunner to chaplain's assistant in January 1952.  
He reported that his transfer had been effectuated only after 
he "had been on sick call and it had been determined by the 
medic that my chest pains and shortness of breath were 
real."  

A personal hearing was conducted before RO personnel in 
September 1985.  The veteran testified regarding his hernia 
and heart disorders.  He referred to the April 1985 letter 
from [redacted], a fellow serviceman (a non-
commissioned officer in the veteran's unit) who recalled some 
of the veteran's symptoms (chest pains, shortness of breath, 
losing strength) during service and who was responsible for 
having the veteran transferred to lighter duty as a 
chaplain's assistant because of the trouble he was having.  
He indicated that he was also seen by a medical corpsman who 
thought that he had symptoms of a heart condition.  The 
veteran further testified that, prior to service, he was in 
good shape and had had no difficulty playing sports.  In an 
attempt to demonstrate how medical problems in the field 
frequently don't get recorded, the veteran described an 
incident in which he received a small shrapnel wound to his 
leg.  He indicated that, rather than risk his life to return 
to the Battalion aid station, he had a corpsman treat the 
injury and the injury eventually healed.  He testified to the 
effect that his heart condition was not recorded in his 
service records for similar reasons.  The veteran also stated 
that he was told at the time of his separation examination 
that, if he expressed any physical complaints, his discharge 
would be held up.  So, rather than delay returning to his 
family, he elected not to report his heart problems at that 
time, but to seek medical care with his family physician.  He 
indicated that his family physician, Dr. McEvily, then told 
him that he had a heart problem.  He also reported that the 
company physician at Remington Arms had discovered that he 
had atrial fibrillations [sic] and arteriosclerotic heart 
disease, as well as two hernias.  

The veteran also testified that in the early 1950s he had 
gone to "the local VA representative-Veterans 
representative in Little Falls."  He told them about his 
heart condition, but was advised that, since he was working 
full time, there was no basis for filing for a pension.  He 
acknowledged that some of the people he spoke with at that 
time were not connected with VA, but he testified that the 
November 1984 letter from Mr. Adams (referenced above) showed 
that he did in fact contact VA in May and September 1952, 
although no record was kept of the reason for the contacts.  
The veteran also stated that Dr. McEvily had prescribed one 
or two medications for his heart disorder in 1952 and 
continued to see him on a periodic basis until he died in 
1965 or 1966.  Following Dr. McEvily's death, he saw one 
other physician for medication for his heart until he became 
totally disabled in 1971, when he was seen by Dr. Ashley.  He 
testified that he again went to his local representative at 
that time who recommended that he file for "Veterans 
pension" because of his changed circumstances.  The veteran 
stated that he inquired about compensation and was told 
"well that would take a long time and I don't think we could 
do anything about it."  He also commented that his 
separation examination was not a real examination-the 
examiner merely asked whether he had any complaints and when 
the veteran responded that he didn't, the examiner marked 
everything "normal."  

In September 1985, the veteran submitted another letter from 
Dr. Ashley, dated in September 1985, reaffirming his support 
of the veteran's claim for service connection for a heart 
disorder, inasmuch as his atrial fibrillation was first 
diagnosed within weeks after his separation from service.  

A personal hearing was conducted before Members of the Board 
at the RO in November 1985 at which testimony was adduced 
from the veteran, Dr. Ashley, and Mr. [redacted].  A 
transcript of that hearing was not prepared by VA.  

In January 1986, a letter was received from Rev. Monsignor 
Joseph Gallagher, dated in November 1985.  Fr. Gallagher 
stated that he was the regimental chaplain to whom the 
veteran was assigned as a chaplain's assistant during 
service.  He wrote that 

I believe I was able to get [the veteran] 
assigned as a chaplain's clerk because of 
a heart murmur or some such physical 
problem by which he was kept in the 
outfit working the relatively lighter 
duty in my serving the religious needs of 
the troops.  

Fr. Gallagher spoke highly of the veteran's abilities and 
assistance during that period.  This statement was not in the 
form of a sworn affidavit.

In February 1986, the Board issued a decision denying service 
connection for a heart disorder and a bilateral hernia 
disorder.  Service connection for a heart disorder was denied 
primarily because of the absence from the record of any 
clinical evidence of a chronic heart disorder during service 
or within one year after service.  It was noted, further, 
that the agency of original jurisdiction's decision's denying 
service connection for a heart disorder was final and that 
the evidence submitted since then did not establish a new 
factual basis.  

In a letter to the Board from the veteran's attorney received 
in February 1995 and in a formal request for review pursuant 
to 38 U.S.C.A. § 7111 received in May 1998, the veteran 
expressed several allegations of CUE in the February 1986 
Board decision that denied service connection for a heart 
disorder.  

Analysis

I.  New and material evidence

a. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C. § 310 (1982).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
heart disease becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C. §§ 312, 
313 (1982).  

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  If no notice of disagreement is filed in accordance 
with this chapter within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as may otherwise be 
provided by regulations not inconsistent with this title.  
38 U.S.C.A. § 4005 (1982).  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
the Veterans Administration as to conclusions based on 
evidence on file at that time and will not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105.  
38 C.F.R. § 3.104 (1985).  

Evidence which is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  38 C.F.R. § 3.156 (1985).  

b. 

A rating decision in December 1981 denied service connection 
for heart disease and the veteran was notified of that 
determination in January 1982.  He did not file a notice of 
disagreement.  

In October 1984, the veteran wrote to the RO concerning his 
hernia claim and language in that communication was construed 
as an application to reopen his claim for service connection 
for a heart disorder.  A rating decision in February 1985 
denied service connection on the basis that no new and 
material evidence had been furnished and the veteran 
appealed.  

The February 1986 Board decision considered the veteran's 
claim on two bases: 1) whether new and material evidence had 
been presented since the December 1981 rating decision that 
denied service connection, and 2) whether the evidence as a 
whole established service connection for a heart disorder.  
The Board's decision concluded: 1) that the unappealed 
December 1981 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
heart disease, 2) that a new factual basis warranting the 
grant of service connection had not been shown, 3) that a 
heart disorder was not incurred in or aggravated by service, 
and 4) that service connection was not warranted for heart 
disease presumed to have been incurred in service.  

In that decision, the Board gave full consideration to all 
the evidence of record, including the statement by Fr. 
Gallagher, submitted shortly before the decision was 
rendered, and the veteran's testimony at personal hearings 
before RO personnel and before the Board.  

The Board notes that, although the February 1986 Board 
decision also denied service connection for bilateral 
hernias, the veteran has not alleged any errors of fact or 
law in the 1986 decision regarding that issue.  Accordingly, 
the portion of the February 1986 decision regarding service 
connection for bilateral hernias will not be considered by 
the Board at this time and that aspect of the decision 
remains final.  

II.   Missing Hearing Transcript

In May 1998, as part of his Motion, the veteran submitted a 
typewritten transcript of the November 1985 Travel Board 
hearing.  The Board finds, however, that the document 
provided by the veteran cannot be considered in conjunction 
with his Motion for review of the Board's 1986 decision.  

As in effect at the time of the 1986 decision, 38 C.F.R. 
§ 19.170 (1985) provided that 

The tape recording on file at the Board 
of Veterans Appeals or a transcript 
prepared by the Board of Veterans Appeals 
in lieu thereof, is the only official 
record of hearings conducted before the 
Board.  

In addition, 38 C.F.R. § 19.171 (1985) stated that 

Alternate transcript versions prepared by 
the appellant and representative may be 
considered as a supplemental argument and 
filed in the appellant's record.  

Also pertinent to this issue is the Board's current Rule of 
Practice 1403, 64 Fed. Reg. 2134-2141 (1999) (to be codified 
at 38 C.F.R. § 20.1403(b)), which states, for review of Board 
decisions issued before July 21, 1992, as in the instant case

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

In this case, neither the original tape recording of the 
November 1985 hearing nor an official transcript of that 
hearing is of record.  In February 1986, transcripts of Board 
hearings were not routinely prepared, and the original tape 
appears to have been lost.  Therefore, an official transcript 
cannot now be prepared.  See the January 1997 affidavit to 
that effect in the Declaration to the Court by Robert 
Ashworth (Assistant Director of the Administrative Service of 
the Board of Veterans' Appeals).  

The provisions of § 20.1403(b)(1) and § 20.1405(b) preclude 
the submission of additional, "new" evidence in conjunction 
with a veteran's Motion for review of a prior Board decision.  
While the veteran might argue that the submitted transcript 
is not "new" evidence, inasmuch as the testimony adduced at 
that hearing was obviously of record at the time of the 1986 
decision, it is not an official transcript and so could be 
accepted only as "supplemental argument."  § 19.171.  
However, the document was not of record in February 1986 and 
so cannot be considered to have been constructively of 
record, because the Board's decision was issued prior to 
July 21, 1992.  The provisions of § 20.1403(b)(2) are not for 
application in this case.  

Nevertheless, the veteran is not submitting the document now 
as "argument."  It is submitted as evidence, in lieu of the 
missing official transcript.  The veteran alleges that when 
he requested and received a copy of the audio tape recording 
of the Travel Board hearing, it was so unintelligible as to 
convince him that the testimony at the hearing was so strong 
that the tape of the hearing had been purposefully damaged or 
destroyed in order to deny his claim.  He claims that on 
later review by a recording expert, in November 1996, it was 
noted that the elapsed time of the recording was 
approximately 30 minutes, whereas the hearing lasted over an 
hour.  The veteran claimed that on review of the recovered 
portions of the tape, 

he realized that a great deal of 
Dr. Ashley's testimony was missing.  It 
was discovered that the recordings which 
were sent to the Veteran were cut and 
spliced and that during the cutting and 
splicing, the tape had been spliced 
together backward, and because the tape 
was playing backward, it sounded to the 
Veteran's uninformed ears as though it 
was simply garbled.  It was during the 
cutting and splicing of this tape that a 
great deal of the content of the tape was 
deleted, apparently in an effort to 
dilute or destroy the evidence adduced at 
this hearing.  

Motion, p.9.  

Therefore, the veteran alleges, essentially, that VA 
destroyed the original audio recording of the hearing, and 
altered the one sent to him, so that the strongly persuasive 
evidence would no longer be of record and the claim could 
still be denied.  

However, the veteran has presented no evidence whatsoever, as 
opposed to mere allegation, that VA altered the audio tape in 
some way or that it purposely destroyed the original tape so 
as to bolster the denial of his claim in February 1986.  For 
example, it was asserted that the tape was taken to a sound 
technician in November 1996, who identified irregularities, 
yet no report from such individual was submitted.  Further, 
insofar as he claims that the Board ignored the strong, 
persuasive hearing testimony by the veteran, Fr. Gallagher, 
and Dr. Ashley, his allegation is clearly a mere disagreement 
with how the Board weighed the evidence in 1986.  Such an 
allegation fails as a matter of law.  38 C.F.R. 
§ 20.1403(d)(3).  

Therefore, consideration of the submitted hearing 
"transcript" in conjunction with the veteran's Motion is 
precluded by regulation.  38 C.F.R. §§ 19.170, 19.171 (1985); 
§§ 20.1403(b)(1), (d)(3), 20.1405(b) (1999).  

III.  Service connection

Initially, the Board notes that the February 1986 Board 
decision considered and applied the correct law in denying 
service connection for a heart disorder, and the veteran does 
not contend otherwise.  

From the comments in the veteran's attorney's February 1996 
letter and in the formal motion for review of the February 
1986 Board decision, the Board has identified the following 
six allegations of CUE:

1.  VA either advised the veteran not to file a claim 
for compensation benefits from 1952 to 1959 and in 1971 
or otherwise prevented him from filing such a claim.  
Denying the veteran an opportunity to file a claim for 
compensation was an act of malfeasance and wrongdoing 
which constituted CUE at that time.  

? "To fail and refuse [throughout the 1950s] to even 
give the claimant a claim form so that he could 
initiate a claim and find out what his burden was, is 
unpardonable and unconscionable."  "Had the veteran 
been given the slightest opportunity to actually 
present a claim in the 1950s, the claim would have 
been easily established for compensation because of 
the contemporary medical evidence that would have 
been readily available at that time."  [February 
1996 attorney letter]

2.  The application that the veteran submitted in July 
1971, which was construed as a claim for VA pension 
benefits, should also have been considered as a claim 
for compensation benefits.  

? The veteran relies upon the holding of the Court in 
Webster v. Derwinski, 1 Vet. App. 155 (1991), for the 
proposition that VA is "obligated to view a claim 
for pension as a claim for compensation where there 
was reason to believe that the disability was service 
connected."  

3.  VA either misfiled or destroyed the report of a 
social worker that was obtained in conjunction with the 
1971 VA pension examination.  The mishandling of the 
social investigation was an act of malfeasance and 
wrongdoing which constituted CUE at that time.  It is 
contended that it was then and remains standard VA 
practice to obtain such a report in conjunction with a 
pension examination.  The veteran claims that he gave a 
detailed history of his heart disorder to the social 
worker and that that report, if considered by the RO at 
that time, would have prompted the RO to obtain medical 
evidence that would still have been available at that 
time and would have proved his claim.  

? "The Veteran believes that the [social worker's] 
report was purposely removed from the file as part of 
a continuing effort to deny him benefits and to cover 
up the fact that he had been mis-advised in regard to 
an application for benefits nearly twenty years 
earlier."  [Motion, p.5]

4.  The Board in February 1986 substituted its own 
medical opinion for that of Dr. Ashley.  There was no 
inconsistent or contrary evidence anywhere in the file.  

5.  Fr. Gallagher's letter was either not considered or 
not given proper weight.  The single mention of the 
letter in the decision was either added "as an 
afterthought or perhaps even after the decision had been 
signed."  [Motion, p.7]

6.  The evidence that VA considered in its 1994 decision 
that granted service connection for heart disease was 
essentially the same as the evidence that was before the 
Board in 1986, clearly demonstrating CUE.  

At the outset, it should be noted that the veteran's Motion 
contains a number of factual and legal errors, some of which 
form the bases for his allegations of error.  The errors will 
be addressed as they arise in the Board's analysis.  

Allegation #1

Regarding the veteran's claim that VA somehow prevented him 
from filing a claim for VA compensation benefits from 1952 to 
1959 and again in 1971, the Board finds that there is no 
evidence that such was the case.  

First, he has pointed to the fact that he was issued a VA 
claim number in August 1952 as evidence of the fact that he 
filed or intended to file a claim for VA benefits at that 
time.  Received at that time was the veteran's DD Form 214 
and an application for recognition of an individual as the 
veteran's dependent.  It was then, and remains, standard VA 
practice to establish a claims file and to issue a claim 
number when an RO first receives any communication from a 
veteran or other potential claimant for VA benefits.  A 
claims file, however, is used to maintain all types of 
records pertaining to a particular veteran throughout his 
life concerning many types of VA benefits, including, but not 
limited to, claims for compensation or pension benefits.  The 
fact that a claim number is issued cannot be considered as 
indicative that a veteran filed or intended to file a claim 
for any particular benefit at that time.  It may merely 
reflect, as it did in this case, some sort of initial 
communication from the veteran.  

Second, in support of his contention that VA prevented him 
from filing a claim for compensation benefits in the 1950s 
and in 1971, the veteran points to a November 1984 letter 
from Donald Adams indicating that his records reflected 
assistance to the veteran by various individuals on two 
occasions in 1952 and in 1974, 1977, twice in 1978, and in 
1979.  

The Board acknowledges that the veteran apparently did 
contact Mr. Adams and other persons in his office during the 
specified periods.  However, it is critical to point out that 
Mr. Adams, a New York State Veterans Counselor, and the other 
individuals noted by him were not employees or other 
representatives of the Department of Veterans Affairs (at 
that time, the Veterans Administration).  From what the 
veteran has stated, it appears to be clear that it was they 
who advised him not to file a compensation claim, rather than 
VA.  Although many state governments have offices that 
provide assistance to veterans who are residents of their 
states, those employees are not agents of VA.  There is no 
evidence that the veteran contacted VA regarding filing a 
claim for VA benefits at any time prior to July 1971.  VA 
cannot be held accountable for advice that was given to the 
veteran by non-VA personnel as to whether he should file a 
claim for VA benefits.  Any complaint with regard to possibly 
erroneous advice provided by the state veterans' 
representative should be directed to that office.

Therefore, it is factually inaccurate that VA advised the 
veteran not to file a compensation claim or otherwise 
prevented him from filing such a claim at any time prior to 
1981.  There was no "malfeasance and wrongdoing" as he has 
alleged and none of his allegations in this regard are 
credible.  

The contention that VA singled out this particular veteran 
for special, adverse treatment in processing his claim for VA 
benefits is absurd and flies in the face of VA's raison 
d'être, "To care for him who shall have borne the battle," 
(Abraham Lincoln's pledge and VA's commitment) and, in any 
event, is not supported by any evidence, as opposed to mere 
allegation by the veteran and his attorney.  At this 
juncture, the Board directs the veteran's attention to his 
letter in April 1982, submitted after the denial of his 
claim, in which he expressed his appreciation to VA staff for 
the assistance provided to him by VA.  Such stands in sharp 
contrast to the allegations he now makes.

Allegation #2 

The veteran's reliance on Webster for the proposition that a 
claim for pension benefits must also be considered to be a 
claim for compensation benefits is misplaced.  It was, of 
course, Waddell v. Brown, 5 Vet. App. 454 (1993), wherein the 
Court pointed to the provisions of 38 C.F.R. § 3.151(a) in 
support of that proposition.  In this regard, the veteran's 
Motion was legally inaccurate.  

As in effect in 1971, § 3.151(a) stated, in pertinent part, 

A claim by a veteran for compensation may 
be considered to be a claim for pension; 
and a claim by a veteran for pension may 
be considered to be a claim for 
compensation.  

If the 1971 claim that was filed by the veteran should have 
been considered as a claim for VA compensation benefits, as 
the veteran asserts, then the claim remained unadjudicated 
until the December 1981 rating decision that first denied 
service connection for heart disease.  But even if a 
compensation claim had been pending since 1971, the RO in 
1981 reviewed all the evidence of record when it considered 
and denied his claim.  VA's failure to obtain medical 
evidence in 1971 in conjunction with a purported compensation 
claim was merely a failure in the duty to assist the veteran 
and cannot, as a matter of law, constitute CUE.  38 C.F.R. 
§ 20.1403(d)(2).  

Nevertheless, the Board finds that it is clear from the 
record that the claim that the veteran filed in July 1971 was 
in fact a claim for pension only and not for compensation 
benefits.  VA Form 526 then in use contained specific 
provisions for the claimant to indicate whether he or she was 
applying for compensation or pension benefits.  Further, the 
instructions portion of the claim form clearly distinguished 
between the 2 programs.  In this case, the application 
submitted by the veteran shows that he did not provide 
information regarding in-service or post-service treatment 
for the claimed disability or disabilities, as required on 
the form if the application was a compensation claim, but he 
did provide requested financial information, as stated on the 
form as being required for a pension claim.  

It is important to note that the version of VA Form 526 
currently in use-and the version considered by the Court in 
Waddell-contains no specific means for a claimant to 
indicate whether application is being made for compensation 
benefits or for pension benefits.  In light of the 
requirements clearly set forth on the version of the form 
that the veteran submitted in 1971 and the manner in which he 
completed that form and considering the use of the permissive 
term "may" in the regulation (as opposed to the mandatory 
terms "shall" or "will"), the Board finds that the RO 
reasonably considered the veteran's 1971 application as a 
claim for VA pension benefits only and not for compensation 
benefits.  

Also, in support of that finding, the Board notes that the 
VA Form 2507 (VA examination form) signed by the claimant in 
December 1971 specifically indicates that the examination was 
in conjunction with a pension claim.  Further, other 
communication received from the claimant at that time 
indicates his knowledge that he was applying or had applied 
for pension benefits, rather than for compensation benefits.  
There simply is no evidence that the claimant filed or 
intended to file a claim for VA compensation benefits in 1971 
or at any time prior to November 1981.  

Significantly, the veteran's allegations of error in the way 
his claim (or his claimed inability to file a claim) was 
handled by VA from 1952 through 1981 (Allegation ## 1 and 2) 
amount to no more than allegations of failure of VA's duty to 
assist him in the development of evidence to support his 
claim.  But most importantly, the Board would point out that 
whatever "failure" VA may have committed during those years 
(and the Board finds that there was none) does not pertain to 
any purported error by the Board in the February 1986 
decision.  Accordingly, these two allegations fail as claims 
of CUE as a matter of law.  38 C.F.R. § 20.1404(b).  

Allegation #3

First, contrary to the veteran's contention, it is not now, 
nor was it in 1971 when the veteran's pension examination was 
conducted, "standard VA practice" to obtain a social 
worker's report in conjunction with a VA pension examination.  
In both pension and compensation claims, the primary issue 
for consideration generally concerns the presence of, 
etiology of, and the degree of impairment due to a claimant's 
disability or disabilities-all medical determinations 
requiring evaluation and opinion by a physician.  Although VA 
does, on occasion, obtain an evaluation by a social worker in 
a given case, the information obtained by a social worker 
largely concerns a claimant's family history, current family 
and social circumstances, educational background, and 
employment history-information that reflects on the 
claimant's employability, given his various disabilities. 

Further, there is no indication in the VA physician's 
December 1971 pension examination report that a social 
worker's evaluation was conducted, would be conducted, or 
should be conducted at that time, nor does the record 
otherwise indicate the possible existence of the report of 
such an evaluation.  

The veteran has alleged that VA purposely destroyed, removed 
from the file, or otherwise lost the 1971 social survey that 
he claims was conducted.  Again, he has not provided a shred 
of evidence to support his claim; other than his bare 
contention, there is no evidence that such an interview took 
place.  The veteran's allegation in this regard is factually 
inaccurate; there was no social worker's report to be 
purposely removed from his file.  Neither is there any 
evidence of any conspiracy to deny this veteran any benefit 
to which he might be entitled.  

The veteran also contends that the detailed social worker's 
report would have alerted the RO to the fact that he believed 
that his heart disorder was related to service-in essence, 
that he intended to file a claim for compensation-and also 
would have alerted the RO to the presence of medical evidence 
that was then still available and would have proved his 
claim.  

Whether the veteran intended to file a claim for compensation 
in 1971 has been addressed above.  But any failure by the RO 
to obtain evidence at that time that might have supported 
such a compensation claim was merely a failure in VA's duty 
to assist and does not constitute CUE.  

But, as with the veteran's allegations concerning his filing 
a compensation claim in or before 1971 and regarding the 
supposed "social worker's" report, this allegation does not 
pertain to the Board's action in February 1986.  Inasmuch as 
this allegation does not state an error of fact or law in the 
February 1986 Board decision, it must also fail as a matter 
of law.  38 C.F.R. § 20.1404(b).  

Allegation #4

The veteran's allegation that the Board in February 1986 
substituted its own medical opinion for that of Dr. Ashley is 
perhaps his strongest allegation.  

The Board's 1986 decision clearly noted Dr. Ashley's opinion 
regarding the in-service origin of the veteran's heart 
disorder, as well as his considerable efforts in developing 
evidence pertinent to the veteran's claim.  It was equally 
clear to the Board, however, that Dr. Ashley had based his 
opinion on his own current clinical findings, the history of 
the veteran's heart disorder as reported by him, and the 
recollections of other lay individuals.  Dr. Ashley conceded 
that he had not examined or treated the veteran until 1970, 
almost 2 decades after service.  Interestingly enough, his 
initial statement on behalf of the veteran made no reference 
whatsoever to a history of symptoms or treatment which would 
have linked the heart disease he diagnosed in 1971 to the 
veteran's military service.  Although Dr. Ashley's later 
voiced conclusions as to the history of the veteran's heart 
disorder may have been sufficient for treatment purposes, his 
heavy reliance on the veteran's reported history and on lay 
recollections of the authors' understanding of the veteran's 
symptoms during and after service imparts lesser value to 
those conclusions, for purposes of determining the veteran's 
legal entitlement to VA benefits.  

In determining the relative probative weight to be accorded 
lay statements regarding medical matters, the Court has held 
that "the connection between the layman's account, filtered 
as it was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the connection 
is even more attenuated:  Dr. Ashley's own opinions were 
based, in large part, on statements by laymen, whose 
statements, in turn, were based either on their own 
uninformed observations of the veteran or on statements made 
to them by either the veteran or another physician.  In this 
regard, the Board also notes the Court's holding in Black v. 
Brown, 5 Vet. App. 177 (1993) (an opinion by a physician that 
is a general conclusion based on history furnished by 
appellant and is unsupported by clinical evidence is 
suppositious).  

Bearing that fact in mind, the Board in 1986 noted the 
absence of any substantiating clinical findings during the 
veteran's period of service or within one year thereafter.  
Therefore, rather than substituting its own medical opinion 
for that of Dr. Ashley, which, in the Board's view, carried 
little probative weight as a medical opinion, the Board was 
merely weighing his opinion in conjunction with the other 
evidence, including medical evidence, of record-evidence 
which did not demonstrate the presence of a heart disorder 
during the pertinent timeframe.  That evidence included 
service medical records, which do not show manifestations of 
heart disease, the information reported by the veteran when 
he filed his pension claim in 1971, and the report of the VA 
examination conducted in 1971, which clearly reflected that 
the heart symptoms and treatment therefor were of recent 
onset.  

It logically follows that if the veteran had been transferred 
to another assignment in service because of cardiovascular 
symptoms, had been told within weeks of his service 
separation that he had heart disease, and had been treated 
ever since with medication, as he alleged, he would have 
reported this to the VA examiner, when he was seen in 1971, 
or initially to Dr. Ashley.  But he did not do so.  It is 
clear that the numerous inconsistencies in the veteran's 
history and the statements and affidavits written by Dr. 
Ashley and others, when compared with contemporaneously 
recorded evidence, was carefully considered and weighed by 
the Board in its February 1986 decision.  That weighing of 
the evidence was a proper exercise of the Board's 
adjudicative responsibilities.  

Therefore, contrary to the veteran's contention, this 
allegation merely sets forth a disagreement as to how the 
Board in 1986 weighed or evaluated the evidence.  Such an 
allegation does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3).  

Allegation #5

The veteran has contended that Fr. Gallagher's opinion was 
either not considered at all or was not given proper weight.  
The allegation that the opinion was not accorded proper 
weight fails on its face, because it merely expresses 
disagreement with how the facts were weighed.  38 C.F.R. 
§ 20.1403(d)(3).  

However, in support of this allegation, the veteran points to 
the fact that the lone reference to Fr. Gallagher's November 
1985 letter in the Board's February 1986 decision appears to 
have been added after the typed decision was prepared.  He 
contends that the sentence containing that reference was 
added as an afterthought or even after the decision was 
signed.  

The addition of the cited sentence is easily explained by the 
fact that at the time the Board entered its decision in 1986 
minor additions or corrections to a draft Board decision were 
frequently made using a typewriter prior to issuance of the 
final decision.  

Fr. Gallagher's letter was clearly of record prior to 
issuance of the Board's decision and there is no evidence in 
the record that the Board did not consider it in the 
preparation of the decision.  Further, there is no evidence 
that the reference to his letter in the Board's decision was 
added by the Board after the decision was signed, merely to 
cover its tracks, as the veteran has alleged.  In the absence 
of evidence to the contrary, as opposed to mere allegation, 
the Board is presumed to have followed its own regular 
procedures in promulgating its decision.  Jones v. West, 
12 Vet. App. 98 (1998).  

Moreover, even if the Board had not considered Fr. 
Gallagher's letter, the Board cannot now say that the result 
would have been manifestly different, but for that error.  As 
noted above, Fr. Gallagher's own lay impressions of the 
veteran's medical problem during service do not constitute 
medical evidence.  Robinette.  The Board's denial of service 
connection was based primarily on the absence of clinical 
evidence of a heart disorder during service or within one 
year after his separation from service, as is generally 
required for service connection.  Fr. Gallagher's letter 
added nothing in that regard.  Accordingly, consideration of 
his letter made no appreciable difference in the outcome of 
the Board's decision-the outcome would not have been 
manifestly different, but for consideration of the letter.  

Therefore, this allegation fails to demonstrate CUE in the 
February 1986 Board decision.  

The record does not indicate that there was any pertinent 
evidence that was available at that time that was not already 
of record.  The Board finds that the 1986 decision considered 
all available evidence in concluding that service connection 
for a heart disorder was not established.  

Allegation #6

The veteran's last allegation is that the evidence that was 
considered in the 1994 decision that granted service 
connection for heart disease was essentially the same as that 
that was before the Board in 1986, "clearly demonstrating 
CUE."  

This allegation, however, ignores the legal requirement that 
"no new evidence will be considered in connection with the 
disposition of the motion."  38 C.F.R. § 20.1405(b).  The 
basis for the later grant of the benefit sought is irrelevant 
to the Board's current consideration.  The Board can consider 
only the evidence that was of record at the time of the 
February 1986 decision.  It is clear that in considering the 
evidence before it in 1986 the Board panel carefully reviewed 
the record, assigned probative weight to each item of 
evidence, and assessed the credibility of the veteran and the 
other individuals who provided statements on his behalf. 

Accordingly, this allegation fails as a matter of law.  
38 C.F.R. § 20.1405(b).  

IV.  Conclusion

The veteran's several allegations either do not pertain to 
the February 1986 Board decision or fail as a matter of law.  
The evidence does not show that the Board committed clear and 
unmistakable error in denying service connection for a heart 
disorder in February 1986.  


ORDER

The claimant's motion for revision or reversal of the Board's 
February 1986 decision denying service connection for a heart 
disorder on the basis of clear and unmistakable error is 
denied.  



		
	N. R. Robin
Member, Board of Veterans' Appeals


 


